Name: Commission Regulation (EEC) No 2616/83 of 19 September 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/ 14 Official Journal of the European Communities 20 . 9 . 83 COMMISSION REGULATION (EEC) No 2616/83 of 19 September 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts  in the column headed 'Nederland the amount '31,77" is hereby replaced by '49,83',  in the column headed 'Danmark' the amount ' 15,50' is hereby replaced by '24,32',  in the column headed 'France ' the amount '53,78 ' is hereby replaced by '84,36',  in the column headed 'United Kingdom' the amount '7,687' is hereby replaced by ' 12,059',  in the column headed 'EA,X&amp;8a' the amount '450,8 ' is hereby replaced by '707,2'. 2 . In the amended version given in Regulation (EEC) No 2250/83 0  in the column headed 'United Kingdom' the amount '9,201 ' is hereby replaced by ' 14,434',  in the column headed 'Ã Ã »Ã »Ã ¬Ã ´Ã ± the amount '712,6' is hereby replaced by '1 117,9'. 3 . In the amended version given in Regulation (EEC) No 2314/83 (8) in the column headed 'EM,&amp;5a' the amount '596,3' is hereby replaced by '935,4'. 4 . In the amended version given in Regulation (EEC) No 2360/83 (9) in the column headed 'EM,&amp;8a' the amount of '334,5 ' is hereby replaced by '524,7'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustment to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1 983 (4), as last amended by Regulation (EEC) No 2417/83 f) ; whereas a check has revealed errors in the successive texts of Annex I to that Regulation ; whereas it is necessary, therefore, to correct the Regu ­ lation in question , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 2 This Regulation shall enter into force on 20 September 1983 . It shall be applicable at the request of interested parties :  as regards the first, second, third and fourth indents of Article 1 ( 1 ), in respect of the period 1 August to 19 September 1983 ,  as regards the fifth and sixth indents of Article 1 ( 1 ), in respect of the period 1 to 7 August 1983 ,  as regards the first indent of Article 1 (2), in respect of the period 8 August to 19 September 1983 ,  as regards the second indent of Article 1 (2), in respect of the period 8 to 14 August 1983 ,  as regards Article 1 (3), in respect of the period 15 to 21 August 1983 ,  as regards Article 1 (4), in respect of the period 22 August to 19 September 1983 . Article 1 In Part 1 of Annex I to Regulation (EEC) No 1245/83 the amounts given for subheading 11.02 C III of the Common Customs Tariff are corrected as follows : 1 . In the amended version given in Regulation (EEC) No 2138/83 (6)  in the column headed 'Deutschland' the amount '49,04' is hereby replaced by '76,92', (&gt;) OJ No L 106, 12. 5 . 1971 , p. 1 . 0 OJ No L 362, 23 . 12. 1982, p. 4 . O OJ No L 178 , 1 . 7 . 1978 , p. 63 . ( ¦) OJ No L 135, 23 . 5. 1983 , p. 3 . 0 OJ No L 239, 29 . 8 . 1983, p. 1 . (6) OJ No L 209 , 1.-8 . 1983 , p. 1 . O OJ No L 217, 8 . 8 . 1983 , p . 1 . (8) OJ No L 223 , 15 . 8 . 1983, p . 1 . O OJ No L 231 , 22. 8 . 1983, p . 1 . 20 . 9. 83 Official Journal of the European Communities No L 259/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 September 1983 . For the Commission Poul DALSAGER Member of the Commission